Citation Nr: 1035006	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine (low back 
disability) for the period prior to March 24, 2009, and a rating 
in excess of 20 percent for such disability for the period 
thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from March 1964 to 
August 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  This issue was previously before the Board in 
December 2008 and September 2009, at which points the case was 
remanded for further development.  In particular, the case was 
most recently remanded for a VA examination to determine whether 
the Veteran's neurological symptoms are related to his low back 
disability.  As discussed below, the Board finds that the agency 
of original jurisdiction (AOJ) complied with the most recent 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, as the evidence of record indicates that pertinent 
treatment records remain outstanding, a further remand is 
required for a fair adjudication of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the March 2008 remand, the Board directed the AOJ to schedule 
the Veteran for a VA examination to determine the nature and 
severity of his low back disability, after completing other 
necessary development.  At an April 2009 VA examination, the 
Veteran reported symptoms of leg or foot weakness, and the 
examiner opined that such symptoms were unrelated to the claimed 
low back disability.  However, as noted in the September 2009 
Board remand, this VA examiner did not provide any rationale for 
such opinion, portions of the motor and sensory examinations were 
not completed, and the examiner did not conduct any additional 
diagnostic tests but, rather relied on test results dated in 
2007.  Therefore, the Board again remanded the case and directed 
the AOJ to schedule the Veteran for a VA examination to determine 
whether his low back disability results in any neurological 
manifestations, to include any necessary diagnostic tests.  

At  a November 2009 VA examination, the examiner found that the 
Veteran had significant neurological symptoms in the lower 
extremities.  The examiner stated that the question of the 
etiology of such symptoms was "muddied" because the Veteran had 
a history of one or possibly two cerebrovascular accidents 
(strokes).  The examiner noted that an April 2006 VA treatment 
record reflected reports of increased back ache, with pain in 
both hips and the ankles, but no leg weakness or radiations, 
which the examiner stated indicated no radicular symptoms.  The 
examiner further noted that such notation was after a carotid 
endarterectomy, which he interpreted to be "after the stroke."  
Accordingly, the VA examiner concluded that the Veteran's 
neurological symptoms in the lower extremities are most likely 
related to his history of strokes, rather than his low back 
disability.  

However, the Board notes that the Veteran reported that his 
"strokes" occurred the year prior to the examination, or in 
2008.  The Veteran further indicated in a December 2009 statement 
that the stroke referred to by the VA examiner was a "mini 
stroke" in March 2008 that temporarily affected his left eye but 
had no other effects.  He stated that this "mini stroke" was 
determined to be due to blockage of the left carotid artery, 
which had caused no problems since a 2003 surgery.  The Board 
also notes that Dorland's Illustrated Medical Dictionary 623 
(31st ed. 2007), indicates that a carotid endarterectomy is 
"done for the prevention of stroke."  A VA problem list summary 
dated in March 2005 indicates that the Veteran was last treated 
for occlusion and stenosis of the carotid artery, without 
cerebral infarction, in July 2003, and for cerebral vascular 
accident (CVA, or stroke) in August 2004.

As such, while the November 2009 VA examiner provided a rationale 
for his opinion as to the etiology of the Veteran's neurological 
symptoms, it does not appear that he had the benefit of all 
pertinent treatment records.  Specifically, in addition to any 
records relating to the March 2008 "mini stroke," the Veteran 
reported at the November 2009 VA examination that he was 
currently being followed by VA and private physicians for his low 
back disability.  However, the most recent VA treatment records 
in the claims file are dated in August 2006, and the only private 
treatment records in the claims file are dated from January 
through November 2007.  Accordingly, upon remand, the Veteran 
should be requested to identify all providers from whom he has 
received treatment for his low back disability, including any 
neurological symptoms that he believes are related to such 
disability (e.g., in his legs or feet).  He should also be 
requested to identify any providers who have treated him for any 
cerebrovascular accidents, or strokes.

After all identified, available VA and private treatment records 
have been obtained and associated with the claims file, the 
Veteran should be scheduled for another VA examination to 
determine the nature and severity of all musculoskeletal and 
neurological symptomatology related to his low back disability.  
The examiner should review all pertinent treatment records and 
conduct all necessary tests, specifically to include an MRI, to 
determine whether the Veteran's claimed neurological 
symptomatology in the lower extremities, as well as any other 
neurological abnormalities, are related to his low back 
disability.

As noted in the previous remand, the Veteran was denied service 
connection for right and left lower extremity radiculopathy in a 
March 2007 rating decision.  However, the General Rating Formula 
for Diseases and Injuries of the Spine provides that any 
associated objective neurological abnormalities, including but 
not limited to bowel or bladder impairment, are to be evaluated 
separately under the appropriate diagnostic code(s).  As such, 
this claimed neurological symptomatology must be considered in 
the evaluation of the Veteran's low back disability.  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
November 2004 for any symptoms of his low 
back disability, including but not limited 
to any symptoms in the lower extremities.  
The Veteran should also be requested to 
identify any providers who treated him for 
any strokes or cerebrovascular accidents, 
including but not limited to in 2003, 
2004, or 2008.  Additionally, the Veteran 
should be requested to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  

2.  After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, including 
but not limited to any private records 
dated from November 2007 forward, and any 
VA treatment records and imaging studies 
dated from August 2006 forward.  All 
requests and responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

3.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the current 
severity of his low back disability, to 
include any associated neurological 
symptomatology.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies, specifically to include an 
MRI, should be conducted in order to 
identify all associated musculoskeletal 
and neurological symptoms.  If the Veteran 
is unable to participate in any part of 
the examination for any reason, the 
examiner should indicate such in the 
report.  

Upon review of the entire claims file, 
including but not limited to all 
diagnostic tests, treatment records, and 
the Veteran's subjective reports as to his 
symptoms, the examiner should identify the 
nature and severity of the Veteran's low 
back disability.  In so doing, the 
examiner should offer an opinion as to 
whether, considering the Veteran's history 
of cerebrovascular accidents, or strokes, 
it is at least as likely as not  
(probability of 50 percent or more) that 
any neurological symptoms, to include 
those in the lower extremities, are 
related to the low back disability.  If 
possible, the examiner should identify 
when such stroke(s) occurred, based on the 
evidence of record.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these matters cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  
Lastly, the examiner should specify which 
symptoms are manifestations of the 
Veteran's service-connected disabilities 
and which are attributable to his 
nonservice-related disorders.  If the 
symptoms cannot be separated, the examiner 
must so indicate.  See Mittleider v. West, 
11 Vet. App. 181 (1998). 

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based on 
all lay and medical evidence of record, as 
well as pursuant to Mittleider v. West, 11 
Vet. App. 181 (1998) (where the Court held 
that regulations require that when 
examiners are not able to distinguish the 
symptoms and/or degree of impairment due 
to a service-connected versus some other 
diagnosed disorder, VA must consider all 
symptoms in the adjudication of the 
claim.).  Such readjudication should 
reflect consideration of all 
musculoskeletal and neurological 
manifestations, including but not limited 
to any associated symptoms in the lower 
extremities.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

